DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2013/0236299 Klington et al. (‘Klington hereafter), 
U.S. 2011/0272122 Corbeil et al. (‘Corbeil hereafter).
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 4, 6 – 8 & 10 - 14 are allowed. 
Claims 5 & 9 have been canceled.
Claims 15 – 20 have been canceled by Examiner’s amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Boyd B. Black (67273) on 04/29/2022.
The application has been amended as follows: 
Claims 15 – 20 have been canceled by Examiner’s Amendment.

Reasons for Allowance
Claim[s] 1 is/are allowed.  The following is an examiner’s statement of reasons for allowance: The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “two adjacent top vanes define a vane spacing interval, the vane spacing interval is between 0.1-5 mm, the branchwork of gussets comprises a plurality of branches, two adjacent branches define a branch separation radius, and the branch separation radius is between 0.2 - 0.5 times the vane spacing interval.” 
The closest prior art is as cited above (‘Corbeil and ‘Klington).  ‘Corbeil does not teach the branches.  'Klington does teach any branch radius, and does not teach a branch separation radius of between 0.2 – 0.5 times the vane spacing interval.
Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 - 4, 6 – 8 and 10 – 14 are also allowed because they are dependent on claim 1.  


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
04/29/2022